Citation Nr: 0010991	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran reportedly had active service from December 1981 
to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.  The veteran and his wife testified at a hearing 
before a hearing officer at the VA benefits office in 
Cincinnati, Ohio, in June 1998.  In October 1999, the veteran 
testified before the undersigned Member of the Board at a 
hearing at the RO in Louisville, Kentucky.  

Review of the record shows that in a rating decision dated in 
September 1986, the RO granted service connection for history 
of a puncture wound of the inner aspect of the left knee and 
assigned a noncompensable rating under a diagnostic code for 
scars.  In November 1996, the veteran filed an increased 
rating claim, and in its May 1997 rating decision the RO 
granted a 10 percent rating for traumatic arthritis of the 
left knee, explaining that the disability had previously been 
evaluated as history of a puncture wound of the inner aspect 
of the left knee.  The veteran disagreed with the 10 percent 
rating.  During the course of the appeal, the RO continued 
the 10 percent rating for traumatic arthritis of the left 
knee, and in a rating decision dated in March 1999 assigned a 
separate 10 percent rating for a scar of the left femoral 
condyle effective from November 1996, the date of the 
veteran's increased rating claim.  The RO issued a 
supplemental statement of the case and informed the veteran 
of his appellate rights concerning that decision.  At the 
hearing in October 1999, the veteran submitted a signed 
statement in which he indicated he is not seeking appellate 
review with respect to the 10 percent rating for the scar.  
The Board will, therefore, not consider that issue.  

The veteran contends that the service-connected disability 
characterized as traumatic arthritis of the left knee is more 
than 10 percent disabling.  He points out that VA outpatient 
treatment records refer to chronic pain syndrome and include 
the assessment of complex regional pain syndrome involving 
the distal thigh and knee region of the left lower extremity 
subsequent to trauma in service in 1983.  This assessment 
raises the issue of entitlement to service connection for a 
chronic pain syndrome.  Further, the veteran has pointed out 
that the physician who conducted his March 1998 VA 
examination recommended a psychological/psychiatric 
evaluation regarding symptom magnification and pain behavior.  
Review of the record shows that this has not been done.  In 
addition, in view of the veteran's complaints of increased 
symptoms with use of the left knee, it is the Board's opinion 
that an additional physical examination of the veteran should 
be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his increased rating 
claim.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records that are 
not already of record.  In any event, the 
RO should obtain and associate with the 
claims file any treatment records, i.e., 
outpatient records and/or hospital 
summaries, for the veteran from the VA 
Medical Center in Cincinnati, Ohio, dated 
from September 1998 to the present.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
veteran's service-connected traumatic 
arthritis of the left knee.  All 
indicated studies should be performed.  
The physician should identify all current 
manifestations of the traumatic arthritis 
of the left knee and any chronic complex 
regional pain syndrome involving the 
distal thigh and knee region of the left 
lower extremity.  If such a pain syndrome 
is present, the examiner should provide 
an opinion, with complete rationale, as 
to its etiology and specifically address 
whether it is at least as likely as not 
that it is causally related to the injury 
of the veteran's left lower extremity in 
service or to his service-connected 
traumatic arthritis of the left knee.  
The physician should be requested to 
identify any objective evidence of pain 
and the specific functional loss due to 
pain associated with the traumatic 
arthritis of the left knee.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use associated 
with the traumatic arthritis of the left 
knee should be described.  The physician 
should also be requested to identify any 
objective evidence of pain and the 
specific functional loss due to pain 
associated with the traumatic arthritis 
of the left knee.  In this regard, the 
physician should report the veteran's 
range of motion of the left knee in 
degrees and specifically indicate at what 
point of active motion the veteran began 
to experience pain and at what point of 
active motion the pain ended.  To the 
extent possible, the physician should 
provide an assessment of the degree of 
severity of any pain present.  The 
physician should also express an opinion 
concerning whether the traumatic 
arthritis of the left knee would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  
The physician should provide an opinion, 
with complete rationale, as to the effect 
of the veteran's traumatic arthritis of 
the left knee with any associated pain on 
the veteran's ability to work.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
physician prior to the examination.  The 
examination report must reflect that the 
physician reviewed the claims file.  

3.  The RO should also arrange for a VA 
psychiatric examination of the veteran by 
an appropriate specialist to evaluate the 
nature and extent of any symptom 
magnification and pain behaviors present.  
The examiner should also be requested to 
identify the nature and extent of any 
chronic complex regional pain syndrome 
involving the distal thigh and knee 
region of the veteran's left lower 
extremity.  If such a pain syndrome is 
present, the examiner should provide an 
opinion, with complete rationale, as to 
its etiology and specifically address 
whether it is at least as likely as not 
that it is causally related to the injury 
of the veteran's left lower extremity in 
service or to his service-connected 
traumatic arthritis of the left knee.  If 
the response to the preceding is in the 
affirmative, the examiner should provide 
an opinion, with complete rationale, as 
to the effect of the pain syndrome on the 
veteran's ability to work.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
prior to the examination.  The 
examination report must reflect that the 
examiner reviewed the claims file.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examinations and opinions, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  

5.  Then, the RO should undertake any 
other indicated development, including 
additional examination if warranted, and 
thereafter adjudicate entitlement to 
service connection for chronic pain 
syndrome.  Also, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
traumatic arthritis of the left knee.  In 
this regard, the RO should consider 
application of 38 C.F.R. § 4.10 regarding 
the effect of the service-connected left 
knee disability on the veteran's ordinary 
activity and should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4.  The RO should also 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint, and 38 C.F.R. § 4.59 
regarding painful motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Finally, 
the RO should consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case that 
addresses all issues in appellate status.  
The RO should inform the veteran of any 
action required of him to perfect an 
appeal for a claim not previously in 
appellate status.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


